EXHIBIT 10.2

FIRST AMENDMENT TO CREDIT AGREEMENT

This FIRST AMENDMENT TO CREDIT AGREEMENT (this “First Amendment”) is made and
entered into as of the 29th day of May, 2008, by and among JAMBA JUICE COMPANY,
a California corporation (“Borrower”), JAMBA, INC., a Delaware corporation
(“Parent”), the lenders (the “Lenders”) from time to time party to the Credit
Agreement (as defined below) and WELLS FARGO FOOTHILL, LLC, a Delaware limited
liability company, as the Arranger and Administrative Agent for the Lenders (in
such capacity, the “Agent”). Capitalized terms used herein without definition
shall have the respective meaning assigned to such terms in the Credit
Agreement.

WHEREAS, Borrower, Parent, the Lenders and Agent are party to that certain
Credit Agreement, dated as of April 17, 2008 (as the same may be amended and in
effect from time to time, the “Credit Agreement”), pursuant to which the Lenders
have extended credit to Borrower on the terms set forth therein;

WHEREAS, Parent and Borrower have requested certain amendments to the Credit
Agreement;

WHEREAS, Parent and Borrower have failed to comply with certain covenants
contained in the Credit Agreement as in effect prior to this First Amendment;
and

WHEREAS, Agent and the Lenders are willing to make such amendments to the Credit
Agreement on the terms set forth herein;

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

 

I. AMENDMENTS TO CREDIT AGREEMENT:

1. Effective as of the First Amendment Date (as defined below), the Credit
Agreement is hereby amended as follows:

(a) Amended Definitions. The definitions of “EBITDA” and “Required Availability”
as set forth in Schedule 1.1 of the Credit Agreement are hereby amended to read
in their entirety as follows:

“EBITDA” means, with respect to any fiscal period, Parent’s and Borrower’s
consolidated net earnings (or loss), minus extraordinary gains, interest income,
plus (without duplication) non-cash extraordinary losses, interest expense,
income taxes, depreciation and amortization, plus no more than $75,000 with
respect to pre-opening costs for each new Restaurant location, plus Opened Store
Lease Termination Expenses in an aggregate amount not to exceed $1,400,000, plus
Unopened Store Lease



--------------------------------------------------------------------------------

Termination Expenses in an aggregate amount not to exceed $1,200,000, plus
Permitted Severance Expenses in an aggregate amount not to exceed $700,000, plus
expenses incurred in Period 13 of Fiscal Year 2007 and during Fiscal Year 2008
in respect of Dead Sites (other than Unopened Store Lease Termination Expenses)
in an aggregate amount not to exceed $800,000, plus any Permitted Closed Store
EBITDA Add-Back provided, however, Parent and Borrower may not include the
Permitted Closed Store EBITDA Add-Back of any store listed on Schedule 6.4 to be
calculated as an add-back to EBITDA for such corresponding Period unless such
store is closed on the Store Closure Date set forth for such store on Schedule
6.4, plus such other non-cash charges as may be approved by Agent in its sole
discretion, plus (or minus) such adjustments as may be reasonably recommended by
a third party auditor selected by or otherwise reasonably acceptable to Agent
for the purposes of normalizing EBITDA, in each case, determined on a
consolidated basis in accordance with GAAP. For the purposes of calculating
EBITDA for any period of thirteen consecutive months (each, a “Reference
Period”), if at any time during such Reference Period (and after the Closing
Date) Parent, Borrower or any of their respective Subsidiaries shall have made a
Permitted Acquisition, EBITDA for such Reference Period shall be calculated
after giving pro forma effect thereto (including pro forma adjustments arising
out of events which are directly attributable to such Permitted Acquisition, are
factually supportable, and are expected to have a continuing impact, in each
case to be mutually and reasonably agreed upon by Parent, Borrower and Agent) or
in such other manner acceptable to Agent as if the Permitted Acquisition
occurred on the first day of such Reference Period. Notwithstanding the
foregoing, EBITDA for a Period shall be the EBITDA amount set forth for the
corresponding Period on Schedule E-1.

“Required Availability” means that, (i) from the Closing Date and up to and
including the Period ending October 7, 2008, Qualified Cash exceeds $5,000,000,
and (ii) at all times after October 7, 2008, so long as no Event of Default has
occurred and is continuing, the sum of (a) Availability, plus (b) Qualified Cash
exceeds $5,000,000.

(b) New Definitions. Schedule 1.1 of the Credit Agreement is hereby amended by
inserting in their appropriate alphabetical positions the following:

“Dead Sites” means those store location sites for which the Loan Parties have
incurred site location, lease negotiation and legal due diligence expenses but
have determined not to open a store location at such sites.

“Opened Store Lease Termination Expenses” means the cash expenses incurred by
the Borrower as payment settlements with landlords to terminate leases for store
locations that (i) as of the First Amendment Date are open and operating, and
(ii) such leases shall be terminated on or before July 15, 2008.

“Permitted Severance Expenses” means the cash expenses paid in Fiscal Year 2008
by the Borrower to certain employees related to such employees’ termination of
employment with the Borrower.

 

-2-



--------------------------------------------------------------------------------

“Unopened Store Lease Termination Expenses” means the cash expenses incurred by
the Borrower as payment settlements with landlords to terminate leases for store
locations that (i) as of the First Amendment Date have not been opened, and
(ii) such leases shall be terminated on or before July 15, 2008.

“First Amendment Date” means May 29, 2008.”

(c) Amended Schedules. The following Schedules are hereby amended as follows:

(i) Schedule 6.4 to the Credit Agreement is restated to read in its entirety as
set forth in Annex A to this First Amendment.

(ii) Schedule E-1 to the Credit Agreement is restated to read in its entirety as
set forth in Annex B to this First Amendment.

2. Effective as of April 22, 2008, Section 7(a) of the Credit Agreement is
amended to read in its entirety as follows:

“7. Financial Covenants.

Minimum EBITDA. Achieve TTP EBITDA, measured as of the end of any Period, of at
least the required amount set forth in the following table for the applicable
Period set forth opposite thereto:

 

Applicable
Amount

  

Applicable Period

$ 1,200,000    For the Period ending April 22, 2008 $ 600,000    For the Period
ending May 20, 2008 $ 2,000,000    For the Period ending June 17, 2008 $
5,200,000    For the Period ending July 15, 2008 $ 5,500,000    For the Period
ending August 12, 2008 $ 7,000,000    For the Period ending September 9, 2008 $
9,500,000    For the Period ending October 7, 2008 $ 10,500,000    For the
Period ending November 4, 2008 $ 11,500,000    For the Period ending December 2,
2008 $ 13,000,000    For the Period ending December 30, 2008 $ 13,500,000    For
the Period ending January 27, 2009 $ 13,500,000    For the Period ending
February 24, 2009 $ 14,000,000    For the Period ending March 24, 2009 $
15,000,000    For the Period ending April 21, 2009 and each Period ending
thereafter

 

-3-



--------------------------------------------------------------------------------

II. EFFECT OF AMENDMENT:

Parent and Borrower acknowledge that they failed to comply with the “Minimum
EBITDA” covenant set forth in Section 7(a) of the Credit Agreement as in effect
prior to the application of Article I(2) herein. Parent and Borrower acknowledge
that, absent this First Amendment, an Event of Default would have existed under
the Credit Agreement on account of such failure. Parent and Borrower represent
and warrant to the Agent that, on account of the amendments effected hereby, no
Event of Default exists and no waiver of any Event of Default is required.

 

III. CONDITIONS TO EFFECTIVENESS:

This First Amendment shall become effective when each of the following
conditions is met:

1. Receipt by Agent of this First Amendment, duly and properly authorized,
executed and delivered by each of the respective parties thereto;

2. Receipt by Agent in immediately available funds of (i) an amendment fee in
the amount of $125,000 and (ii) an amount equal to all of Agent’s reasonable
legal fees and expenses incurred in connection with the preparation and
negotiation of this First Amendment and previously incurred in connection with
the Credit Agreement; and

3. Receipt by Agent of all financial reporting required to be delivered on or
before the First Amendment Date pursuant to Schedules 5.1 and 5.2 to the Credit
Agreement, all in form and substance satisfactory to Agent.

 

IV. REPRESENTATIONS AND WARRANTIES:

Parent and Borrower represent and warrant to Agent and the Lenders as follows:

1. The execution, delivery and performance of this First Amendment and the
transactions contemplated hereby (i) are within the corporate authority of the
Parent and Borrower, (ii) have been duly authorized by all necessary company
proceedings of the Parent and Borrower, (iii) do not conflict with or result in
any material breach or contravention of any provision of law, statute, rule or
regulation to which Parent or Borrower is subject or any judgment, order, writ,
injunction, license or permit applicable to Parent or Borrower so as to
materially adversely affect the assets, business or any activity of Parent or
Borrower and (iv) do not conflict with any provision of the Governing Documents
of Parent or Borrower.

 

-4-



--------------------------------------------------------------------------------

2. The execution, delivery and performance of this First Amendment, and the
Credit Agreement as amended hereby, will result in valid and legally binding
obligations of Parent and Borrower enforceable against each of them in
accordance with the respective terms and provisions hereof and thereof, except
as enforceability is limited by bankruptcy, insolvency, reorganization,
moratorium or other laws relating to or affecting generally the enforcement of
creditors’ rights and except to the extent that availability of the remedy of
specific performance or injunctive relief or other equitable remedy is subject
to the discretion of the court before which any proceeding therefor may be
brought.

3. The execution, delivery and performance by Parent and Borrower of this First
Amendment does not require any approval or consent of, or filing with, any
governmental agency or authority other than those already obtained, if any.

4. The representations and warranties contained in Section 4 of the Credit
Agreement are true and correct in all material respects as of the First
Amendment Date as though made on and as of the First Amendment Date, except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct as of such earlier
date and except to the extent of changes resulting from transactions
contemplated or permitted by this First Amendment and changes occurring in the
ordinary course of business which singly or in the aggregate do not constitute a
Material Adverse Change.

5. After giving effect to this First Amendment, no Default or Event of Default
under the Credit Agreement has occurred and is continuing.

 

V. MISCELLANEOUS:

1. Ratification, Etc.

Except as expressly amended hereby, the Credit Agreement, the other Loan
Documents and all documents, instruments and agreements related thereto are
hereby ratified and confirmed in all respects and shall continue in full force
and effect. This First Amendment and the Credit Agreement shall hereafter be
read and construed together as a single document, and all references in the
Credit Agreement, any other Loan Document or any agreement or instrument related
to the Credit Agreement shall hereafter refer to the Credit Agreement as amended
by this First Amendment.

2. Waiver and Release.

(a) Effective on the date hereof, Parent and Borrower each hereby waives,
releases, remises and forever discharges Agent and each Lender, each of their
respective Affiliates, and each of the officers, directors, employees, and
agents of Agent, each Lender and their respective Affiliates (collectively, the
“Releasees”), from any and all claims, suits, investigations, proceedings,
demands, obligations, liabilities, causes of action, damages, losses, costs and
expenses, whether based in contract, tort, implied or express warranty, strict
liability, criminal or civil statute or common law of any kind or character,
known or unknown, past or present, liquidated or unliquidated, suspected or
unsuspected, which Parent or Borrower has ever had from the beginning of the
world, or now has against any such Releasee which relates, directly or
indirectly to the Credit Agreement, any other Loan Document, or to any acts or
omissions of any such Releasee in connection with the Credit Agreement or any
other Loan Document or the transactions contemplated thereby or related thereto,
except for the duties and

 

-5-



--------------------------------------------------------------------------------

obligations set forth in the Credit Agreement as modified hereby and the other
Loan Documents. As to each and every claim released hereunder, Parent and
Borrower each hereby represents that it has received the advice of legal counsel
with regard to the releases contained herein, and having been so advised,
specifically waives the benefit of the provisions of Section 1542 of the Civil
Code of California which provides as follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH A CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

As to each and every claim released hereunder, Parent and Borrower each also
waives the benefit of each other similar provision of applicable federal or
state law, if any, pertaining to general releases after having been advised by
its legal counsel with respect thereto.

(b) Each of Parent and Borrower, on behalf of itself and its successors,
assigns, and other legal representatives, hereby absolutely, unconditionally and
irrevocably, covenants and agrees with and in favor of each Releasee above that
it will not sue (at law, in equity, in any regulatory proceeding or otherwise)
any Releasee on the basis of any claim released, remised and discharged by
Parent or Borrower pursuant to the above release. Each of Parent and Borrower
further agrees that it shall not dispute the validity or enforceability of the
Credit Agreement or any of the other Loan Documents or any of its obligations
thereunder, or the validity, priority, enforceability or the extent of Agent’s
Lien on any item of Collateral under the Credit Agreement or the other Loan
Documents. If either of Parent or Borrower, or any of its successors, assigns or
other legal representatives, violates the foregoing covenant, such Parent or
Borrower, for itself and its successors, assigns and legal representatives,
agrees to pay, in addition to such other damages as any Releasee may sustain as
a result of such violation, all attorneys fees and costs incurred by such
Releasee as a result of such violation.

3. Fees. Agent hereby is expressly authorized by Borrower to (i) charge the
amendment fees and legal fees set forth in Article III(2) hereof to the Loan
Account, and (ii) designate such amounts as an Advance under the Credit
Agreement.

4. Governing Law. THIS FIRST AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA.

5. Counterparts. This First Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be an original, but all of which
counterparts taken together shall be deemed to constitute one and the same
instrument.

[Remainder of page intentionally left blank.]

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has duly executed this First
Amendment to Credit Agreement as of the date first set forth above.

 

JAMBA, INC., a Delaware corporation By:   /s/ Michael Fox Title: Vice President,
Legal Affairs By:   /s/ Donald D. Breen Title: Senior Vice President and Chief
Financial Officer JAMBA JUICE COMPANY, a California corporation By:   /s/
Michael Fox Title: Vice President, Legal Affairs By:   /s/ Donald D. Breen
Title: Senior Vice President and Chief Financial Officer WELLS FARGO FOOTHILL,
LLC., a Delaware limited liability company, as Agent and as a Lender By:   /s/
Kelly Walsh Title:   Vice President

 

Signature Page to First Amendment to Credit Agreement



--------------------------------------------------------------------------------

CONSENT OF GUARANTOR

Jamba, Inc. (the “Guarantor”) has guarantied certain indebtedness, obligations
and liabilities of Borrower pursuant to the General Continuing Guaranty dated as
of April 17, 2008 (the “Guaranty”). By executing this consent, the Guarantor
hereby absolutely and unconditionally reaffirms to Agent and the Lenders that
the Guaranty remains in full force and effect. In addition, the Guarantor hereby
acknowledges and agrees to the terms and conditions of this First Amendment and
of the Credit Agreement and the other Loan Documents as amended hereby
(including, without limitation, the making of any representations and warranties
and the performance of any covenants applicable to it herein or therein).

 

JAMBA, INC.

a Delaware corporation

By:   /s/ Michael Fox Title:   Vice President, Legal Affairs By:   /s/ Donald D.
Breen Title:   Senior Vice President and Chief Financial Officer

 

Signature Page to First Amendment to Credit Agreement



--------------------------------------------------------------------------------

ANNEX A

Schedule 6.4

Store Closures

 

Store
Number

  

Store Closure Date

   Permitted Closed
Store EBITDA Add-
Back   110    January 21, 2008    $ (15,070 ) 96    March 5, 2008    $ (114,355
) 118    June 30, 2008    $ (47,254 ) 22    August 31, 2008    $ (81,756 ) 146
   August 31, 2008    $ (12,399 ) 147    November 30, 2008    $ (19,091 ) 113   
January 2, 2008    $ (24,058 ) 776    July 15, 2008      ($153,923 ) 678   
July 15, 2008      ($140,849 ) 893    July 15, 2008      ($51,175 ) 46   
July 15, 2008      ($132,464 ) 840    July 15, 2008      ($71,498 ) 856   
July 15, 2008      ($84,644 ) 842    July 15, 2008      ($120,371 ) 889   
July 15, 2008      ($57,558 ) 140    July 15, 2008      ($83,696 ) 923   
July 15, 2008      ($33,660 ) Total         ($1,243,820 )



--------------------------------------------------------------------------------

ANNEX B

Schedule E-1

See attached.